Name: 95/281/EC: Commission Decision of 14 July 1995 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  regions and regional policy;  technology and technical regulations;  international law
 Date Published: 1995-07-22

 Avis juridique important|31995D028195/281/EC: Commission Decision of 14 July 1995 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community Official Journal L 172 , 22/07/1995 P. 0030 - 0031COMMISSION DECISION of 14 July 1995 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (95/281/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EC) No 1173/95 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (3), as last amended by Regulation (EC) No 3410/93 (4), and in particular Article 3 thereof, Whereas authorities of the Member States concerned have applied for the information in the list provided for in Article 9 (3) (b) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 3 of Regulation (EEC) No 55/87; whereas it has been found that the information complies with the requirements and whereas, therefore, the information in the list annexed to the Regulation should be amended, HAS ADOPTED THIS DECISION: Article 1 The information in the list annexed to Regulation (EEC) No 55/87 is amended as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 July 1995. For the Commission Emma BONINO Member of the Commission ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >START OF GRAPHIC>A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·aassÃ ¡ Ã °Ã ¯Ã µ aeÃ ©Ã ¡Ã £Ã ±UEoeÃ ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯ - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista - Luettelosta poistettavat tiedot - Uppgifter som skall tas bort fraan foerteckningen 1 2 3 4 5 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã AAÃ Ã Ã Ã Ã Ã  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA / SAKSA / TYSKLAND NEU 234 Beluga DFCQ Neuharlingersiel 164 SPI 4 Polarstern DIRH Spieka 151 ST 9 Nordfriesland DJHW Toenning 153 VAR 7 Falke I DJDW Varel 151 B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfoeres i listen - In die Liste hinzuzufuegende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·aassÃ ¡ Ã °Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ´ssÃ ¨aaÃ ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯ - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista - Luetteloon lisaettaevaet tiedot - Uppgifter som skall laeggas till i foerteckningen 1 2 3 4 5 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã AAÃ Ã Ã Ã Ã Ã  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA / SAKSA / TYSKLAND FRI 7 Polarstern DIRH Friedrichskoog 151 SD 4 Kerstin DFCQ Friedrichskoog 147 SD 25 Nordfriesland DJHW Friedrichskoog 153 VAR 7 Falke I DJDW Varel 130 >END OF GRAPHIC>